Case 2:20-cv-00868-JAK-MAA Document 9 Filed 07/22/20 Page 1 of 2 Page ID #:115
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

Case No. 2:20-cv-00868-JAK (MAA)                                           Date: July 22, 2020
Title        Danny Espino v. J Pickett




Present:     The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    James Munoz                                             N/A
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Petitioner:                  Attorneys Present for Respondent:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order Regarding Petitioner’s Opposition to Respondent’s
                                        Motion to Dismiss (ECF No. 8)

        On January 28, 2020, the Court received and filed Petitioner Danny Espino’s Petition for
Writ of Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C. § 2254 (“Petition”).
(Pet., ECF No. 1.) On March 2, 2020, this Court issued an Order Requiring Response (“OSC”)
directing Respondent to appear and to file an Answer or a Motion to Dismiss the Petition. (OSC,
ECF No. 6.) The OSC also directed Petitioner to file an Opposition to any Motion to Dismiss within
30 days of service of such motion. (Id., at 2.)

     On March 24, 2020, Respondent filed a Motion to Dismiss the Petition (“Motion”). (Mot.,
ECF No. 8.) To date, Petitioner has not filed an Opposition to the Motion.

        Petitioner is ORDERED TO SHOW CAUSE by August 22, 2020 why the Court should not
recommend that the lawsuit be dismissed for failure to file an Opposition to the Motion. If Petitioner
files an Opposition to the Motion on or before that date, the Order to Show Cause will be discharged,
and no additional action need be taken.

       Petitioner is advised that failure to file an Opposition to the Motion will be deemed as
consent to the granting of the Motion and will result in a recommendation that this action be
dismissed. C.D. Cal. L.R. 7-12.

It is so ordered.
                                                                           Time in Court:          0:00


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
Case 2:20-cv-00868-JAK-MAA Document 9 Filed 07/22/20 Page 2 of 2 Page ID #:116
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. 2:20-cv-00868-JAK (MAA)                                  Date: July 22, 2020
Title      Danny Espino v. J Pickett


                                                             Initials of Preparer:        JM




CV-90 (03/15)                      Civil Minutes – General                           Page 2 of 2
